Motion granted. Recall of remittitur requested and when recalled the same will be amended by inserting therein a recital that upon the argument of the appeal in this court the plaintiff made the point that the statute, chapter 786 of the laws of New York, enacted in 1920, deprives the plaintiff of his property without due process of law and impairs the obligation of contract in violation of the provisions of the Constitution of the United States, and that said point was determined adversely to the plaintiff. *Page 542